

EXHIBIT 10.1



J.P. MORGAN SECURITIES LLC
JPMORGAN CHASE BANK, N.A.
383 Madison Avenue
New York, New York 10179


BANK OF MONTREAL
BMO CAPITAL MARKETS
115 South LaSalle Street
Chicago, IL 60603





October 5, 2013
Darling International Inc.
251 O’Connor Ridge Blvd., Suite 300
Irving, Texas 75038
Attention: Colin Stevenson
Project Horizon
Backstopped Facilities Commitment Letter
Ladies and Gentlemen:
You have advised JPMorgan Chase Bank, N.A. (“JPMorgan Chase Bank”), J.P. Morgan
Securities LLC (“JPMorgan”) and Bank of Montreal (“Bank of Montreal”) acting
under its trade name BMO Capital Markets (“BMO Capital Markets”) (collectively,
the “Commitment Parties”, “us” or “we”) that Darling International Inc., a
Delaware corporation (“you” or the “Parent Borrower”), intends to acquire the
entities, operations and assets representing the Vion Ingredients Division (the
“Target”) of VION Holding N.V. (the “Seller”), and consummate the other
transactions described on Exhibit A hereto. Capitalized terms used but not
defined herein are used with the meanings assigned to them in the Exhibits,
including the Senior Secured Credit Agreement (as defined below) attached hereto
(such Exhibits, together with this letter, collectively, the “Backstopped
Facilities Commitment Letter”).
1.
Commitments

In connection with the Transactions, (a) JPMorgan Chase Bank is pleased to
advise you of its several and not joint commitment to provide 58.8% of the Term
Loan A Facility and 58.8% of the Revolving Facility and (b) Bank of Montreal
(together with JPMorgan Chase Bank, each an “Initial Lender” and collectively
the “Initial Lenders”) is pleased to advise you of its several and not joint
commitment to provide 41.2% of the Term Loan A Facility and 41.2% of the
Revolving Facility, in each case, upon the terms set forth in this letter and
the form of credit agreement attached hereto as Exhibit B (the “Senior Secured
Credit Agreement”), the initial funding of which is subject only to the
conditions set forth in the Senior Secured Credit Agreement.
2.
Titles and Roles

It is agreed that: (i) each of JPMorgan and Bank of Montreal will act as joint
lead arranger and joint bookrunner for the Backstopped Facilities (acting in
such capacities, the “Lead Arrangers”), (ii) JPMorgan Chase Bank will act as
sole administrative agent for the Backstopped Facilities (the “Administrative
Agent”) and (iii) BMO Capital Markets will act as a syndication agent for the
Backstopped Facilities.
It is further agreed that JPMorgan will have “left” placement in any marketing
materials or other documentation used in connection with the Backstopped
Facilities and Bank of Montreal will have



--------------------------------------------------------------------------------

 

immediate right placement in any marketing materials or other documentation used
in connection with the Backstopped Facilities. You agree that no other agents,
co-agents, arrangers, co-arrangers, bookrunners, co-bookrunners, managers or
co-managers will be appointed, no other titles will be awarded and no
compensation (other than that expressly contemplated by this Backstopped
Facilities Commitment Letter and the Fee Letters referred to below) will be paid
in connection with the Backstopped Facilities unless you and we shall so
reasonably agree; provided that within 10 business days of the date hereof you
may appoint additional agents or co-agents in respect of the Backstopped
Facilities with economics determined by you in consultation with us (each an
“Additional Initial Lender”) subject to such Additional Initial Lender entering
into customary joinder documentation pursuant to which such Additional Initial
Lender (or its affiliate) becomes a party hereto and assumes a portion of the
Initial Lenders’ commitments in respect of the Backstopped Facilities in a
proportion at least equal to its economics in respect thereof (such reduction in
the Initial Lenders’ commitments to be ratable based on the amounts thereof at
the time of such assumption); provided further that no Additional Initial Lender
shall be entitled to greater economics in respect of the Backstopped Facilities
than the Commitment Parties and in any case, JPMorgan and JPMorgan Chase shall
be entitled to at least 50% of the economics in respect of the Backstopped
Facilities and Bank of Montreal shall be entitled to at least 35% of the
economics in respect of the Backstopped Facilities. Upon any Additional Initial
Lender assuming such commitment it shall be deemed an “Initial Lender” and
“Commitment Party” hereunder.
3.
Syndication

JPMorgan intends to syndicate the Backstopped Facilities to a group of lenders
identified by JPMorgan in consultation with you and reasonably acceptable to you
(together with the Initial Lenders, the “Lenders”); it being understood that
JPMorgan will not syndicate to (i) those Persons that are competitors of you or
your subsidiaries or the Target or (ii) such other Persons, in each case,
identified in writing to JPMorgan prior to the date hereof (in each case,
together with any person that is a readily identifiable Affiliate of any person
set forth in clauses (i) and (ii) , collectively, the “Disqualified
Institutions”); provided that the Parent Borrower, upon reasonable notice to
JPMorgan after the date hereof shall be permitted to supplement in writing the
list of Persons that are Disqualified Institutions to the extent such
supplemented Person is either a competitor that is an operating company or an
Affiliate of any operating company competitor (other than an Affiliate that is a
Bona Fide Debt Fund, unless such Person is otherwise a Disqualified Institution
under clause (ii) above). For purposes of the preceding sentence and the
following definitions (a) “Affiliate” means, with respect to a specified Person,
another Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the Person
specified, (b) “Control” and “Controlled” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise, (c) “Person” means any natural person, corporation,
limited liability company, trust, joint venture, association, company,
partnership, governmental authority or other entity and (d) “Bona Fide Debt
Fund” means any bona fide (A) debt fund, (B) investment vehicle, (C) regulated
bank entity or (D) non-regulated lending entity that is, in each case, engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of business that is managed,
sponsored or advised by any person Controlling, Controlled by or under common
Control with a competitor. Notwithstanding any other provision of this
Backstopped Facilities Commitment Letter to the contrary and notwithstanding any
syndication or assignment by any Initial Lender (i) no Initial Lender shall be
relieved or novated from its obligations hereunder in connection with any
syndication or assignment until after the Closing Date, (ii) no such assignment
or novation shall become effective with respect to any portion of any Initial
Lender’s commitment in respect of the Backstopped Facilities until the initial
funding of the Backstopped Facilities on the Closing Date and (iii) unless the
Parent Borrower agrees in

2

--------------------------------------------------------------------------------

 

writing, each Initial Lender shall retain exclusive control over all rights and
obligations with respect to its commitments, including all rights with respect
to consents, waivers, modifications, supplements and amendments, until the
Closing Date has occurred.
  
JPMorgan intends to commence syndication efforts promptly, and from the date of
your acceptance of this Backstopped Facilities Commitment Letter until the
earlier to occur of (a) a Successful Syndication (as defined in the Backstopped
Facilities Fee Letter) and (b) the date that is 60 days after the Closing Date
(such period, the “Syndication Period”) you agree to assist (and, subject to the
limitations on your rights under the Acquisition Agreement, to use your
commercially reasonable efforts to cause the Target to assist) the Commitment
Parties in completing a syndication reasonably satisfactory to the Commitment
Parties and you. Such assistance shall include (A) your using commercially
reasonable efforts to ensure that the syndication efforts benefit from your
existing banking relationships, (B) direct contact between your senior
management and the proposed Lenders (and using your commercially reasonable
efforts, subject to the limitations on your rights under the Acquisition
Agreement, to ensure such contact between your non-legal advisors and senior
management of the Target and the proposed Lenders), (C) your assistance (and,
subject to the limitations on your rights under the Acquisition Agreement, using
commercially reasonable efforts to cause the Target to assist) in the
preparation of a customary confidential information memorandum (a “Confidential
Information Memorandum”) and other customary marketing and information materials
to be used in connection with the syndication of the Backstopped Facilities (all
such information, memoranda and material, “Information Materials”), subject to
the limitations on your rights to request information concerning the Target as
set forth in the Acquisition Agreement, (D) the hosting, with JPMorgan and
appropriate members of senior management of the Parent Borrower, of meetings
(or, if you and we shall agree, conference calls in lieu of any such meetings)
of prospective Lenders at times and locations to be mutually agreed (and,
subject to the limitations on your rights under the Acquisition Agreement, using
your commercially reasonable efforts to cause the senior management of the
Target to be available for such meetings), (E) your using your commercially
reasonable efforts to obtain corporate credit and/or corporate family ratings
for the Parent Borrower from each of Moody’s Investors Service, Inc. (“Moody’s”)
and Standard & Poor’s Financial Services LLC (“S&P”) prior to the Closing Date,
and (F) prior to the end of the Syndication Period, your ensuring that there is
no competing offering, placement, arrangement or syndication of any debt
securities (other than the Senior Unsecured Notes or debt securities issued in
lieu of the Senior Unsecured Notes) or bank financing (other than the TLB/Bridge
Facilities), or any announcement with respect thereto, by or on behalf of you
or, after using your commercially reasonable efforts, subject to the limitations
on your rights under the Acquisition Agreement, the Target (it being understood
that each of the Rothsay division of Maple Leaf Foods Inc.’s (“Rothsay”) and the
Target’s ordinary course short-term working capital facilities (foreign and
domestic) and ordinary course capital lease, purchase money and equipment
financings and letters of credit, in each case incurred by or issued for the
account of, as the case may be, you, Rothsay, the Target or any of your
subsidiaries, will not be deemed to be competing with the primary syndication of
the Backstopped Facilities). Upon the request of any Commitment Party, you will
furnish, for no fee, to such Commitment Party an electronic version of your
trademarks, service marks and corporate logo for use in marketing materials for
the sole purpose of facilitating the syndication of the Backstopped Facilities
and you will agree to grant to such Commitment Party a limited, non-exclusive
license to use such trademarks, service marks and corporate logo solely in
marketing materials and solely for such purpose (the “License”); provided,
however, that the License shall be used solely for the purpose described above
and may not be assigned, sublicensed or transferred and you shall have approval
rights over all uses of such trademark, service mark and corporate logo and the
content of the materials with which it is to be used. All use of such
trademarks, service marks and corporate logo by any such Commitment Party shall
inure to the sole benefit of you. Notwithstanding anything to the contrary
contained in this Backstopped Facilities Commitment Letter or the Fee Letters,
neither the commencement nor the completion of the syndication of the
Backstopped Facilities, nor the obtaining of the ratings referred to above,
shall constitute a condition precedent to the Closing Date.

3

--------------------------------------------------------------------------------

 

JPMorgan will manage, in consultation with you (and subject to your consent
rights set forth in the first paragraph of this Section 3), all aspects of the
syndication, including decisions as to the selection of prospective Lenders to
be approached (which may not be Disqualified Institutions) and when they will be
approached, when the Lenders’ commitments will be accepted, which Lenders will
participate, the allocation of the commitments among the Lenders and the amount
and distribution of fees among the Lenders. You hereby acknowledge and agree
that the Lead Arrangers, in their capacity as such, will have no responsibility
other than to arrange the syndication as set forth herein.
At the request of JPMorgan, you agree to assist in the preparation of a version
of each Confidential Information Memorandum or other Information Materials (a
“Public Version”) consisting exclusively of information with respect to you and
your subsidiaries, the Target and the Acquisition that is either publicly
available or not material with respect to you and your subsidiaries, the Target,
any of your or their respective securities or the Acquisition for purposes of
United States federal and state securities laws (such information, “Non-MNPI”).
Such Public Versions, together with any other information prepared by you or the
Target or your subsidiaries or representatives and conspicuously marked “Public”
(collectively, the “Public Information”), which at a minimum means that the word
“Public” will appear prominently on the first page of any such information, may
be distributed by us to prospective Lenders who have advised us that they wish
to receive only Non-MNPI (“Public Side Lenders”), and you shall be deemed to
have authorized the Public Side Lenders to treat such Public Information as
containing Non-MNPI. You acknowledge and agree that, in addition to Public
Information and except to the extent you promptly notify us to the contrary and
provided that you shall have been given a reasonable opportunity to review such
documents and comply with the U.S. Securities and Exchange Commission disclosure
requirements, (a) drafts and final definitive documentation with respect to the
Backstopped Facilities, (b) administrative materials prepared by the Commitment
Parties for prospective Lenders (such as a lender meeting invitation,
allocations and funding and closing memoranda) and (c) notifications of changes
in the terms of the Backstopped Facilities may be distributed to Public Side
Lenders. You acknowledge that Commitment Party public-side employees and
representatives who are publishing debt analysts may participate in any public
meetings held pursuant to clause (D) of the second preceding paragraph; provided
that such analysts shall not publish any information obtained from any such
public meetings (i) until the syndication of the Backstopped Facilities has been
completed upon the making of allocations by JPMorgan and JPMorgan freeing the
Backstopped Facilities to trade or (ii) in violation of any confidentiality
agreement between you and the relevant Commitment Party.
In connection with our distribution to prospective Lenders of any Confidential
Information Memorandum and, upon our request, any other Information Materials,
you will execute and deliver to us a customary authorization letter authorizing
such distribution and, in the case of any Public Version thereof, representing
that it only contains Non-MNPI. Each Confidential Information Memorandum will be
accompanied by a disclaimer exculpating you and us with respect to any use
thereof and of any related Information Materials by the recipients thereof. All
Information (as defined below), Projections and other materials not specifically
identified as Public Information shall be treated as suitable only for posting
to private Lenders.
4.
Information

You hereby represent and warrant that (with respect to any information relating
to either Rothsay or the Target, to your knowledge) (a) all written information
(including all Information Materials) concerning you, Rothsay, the Target and
your subsidiaries, other than the Projections, other forward looking information
and information of a general economic or industry specific nature that has been
or will be made available to us by you or any of your representatives on your
behalf in connection with the transactions contemplated hereby (the
“Information”), when taken as a whole, does not or will not, when

4

--------------------------------------------------------------------------------

 

furnished to us, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements are made (giving effect to all supplements thereto) and (b) the
financial projections and other forward looking information originated by the
Parent Borrower that have been or will be made available to us by you or any of
your representatives in connection with the transactions contemplated hereby
(the “Projections”) have been or will be prepared in good faith based upon
assumptions believed by you to be reasonable at the time furnished to us (it
being recognized by the Commitment Parties that such Projections are not to be
viewed as facts and are subject to significant uncertainties and contingencies
many of which are beyond your control, that no assurance can be given that any
particular Projections will be realized, that actual results during the period
or periods covered by any such Projections may differ from the projected
results, and such differences may be material). You agree that if, at any time
during the Syndication Period, you become aware that any representation in the
preceding sentence would be incorrect in any material respect if the Information
and Projections were being furnished, and any such representation were being
made, at such time, then you will (or, with respect to the Information and
Projections relating to either Rothsay or the Target, will use your commercially
reasonable efforts to) promptly supplement the Information and the Projections
so that (with respect to Information and Projections relating to either Rothsay
or the Target, to your knowledge) such representations would be correct, in all
material respects, under those circumstances; provided, that any such
supplementation shall cure any breach of such representations. You understand
that in arranging and syndicating the Backstopped Facilities we may use and rely
on the Information and Projections without independent verification thereof.
Notwithstanding anything to the contrary contained in this Backstopped
Facilities Commitment Letter or the Fee Letters, none of the making of any
representation under this Section 4, any supplement thereto, or the accuracy of
any such representation shall constitute a condition precedent to the
availability and initial funding of the Backstopped Facilities on the Closing
Date.
5.
Fees

As consideration for the commitments and agreements of the Commitment Parties
hereunder, you agree to pay or cause to be paid the nonrefundable fees described
in the Backstopped Facilities Fee Letter dated the date hereof and delivered
herewith with respect to the Backstopped Facilities (the “Backstopped Facilities
Fee Letter”) and in the Senior Secured Facilities Administrative Agency Fee
Letter dated the date hereof and delivered herewith with respect to the Senior
Secured Facilities (the “Senior Secured Facilities Administrative Agency Fee
Letter” and collectively with the Backstopped Facilities Fee Letter, the “Fee
Letters”), in each case, on the terms and subject to the conditions set forth
therein.
6.
Conditions

Each Commitment Party’s commitments and agreements hereunder (a) with respect to
the Backstopped Facilities are subject only to the conditions set forth in the
Senior Secured Credit Agreement relating to the Backstopped Facilities and upon
satisfaction (or waiver by the Commitment Parties) of such applicable
conditions, the Commitment Parties shall provide, or cause to be provided, the
initial funding of the Backstopped Facilities; it being understood that there
are no conditions (implied or otherwise, including compliance with the terms of
this Backstopped Facilities Commitment Letter, the Fee Letters and/or the Loan
Documents (as defined in the Senior Secured Credit Agreement, the “Loan
Documents”) to the commitments hereunder other than those that are expressly
stated in the Senior Secured Credit Agreement.
For the avoidance of doubt, the Commitment Parties hereby agree to execute and
deliver the Loan Documents to which they are a party within one business day
following the request by the Parent Borrower to do so (which request shall not
be given by the Parent Borrower before the date that is 7 days

5

--------------------------------------------------------------------------------

 

prior to the anticipated Vion Acquisition Closing Date unless otherwise agreed
between the Commitment Parties and the Parent Borrower), subject to the
satisfaction or waiver (by the Commitment Parties) of the conditions precedent
set forth in Section 4.01 of the Senior Secured Credit Agreement.
7.
Indemnification and Expenses

You agree (a) to indemnify and hold harmless the Commitment Parties, their
respective affiliates and their respective directors, officers and employees
(each, an “indemnified person”) from and against any and all losses, claims,
damages and liabilities to which any such indemnified person may become subject
arising out of or in connection with this Backstopped Facilities Commitment
Letter, the Fee Letters, the Backstopped Facilities, the use of the proceeds
thereof or the Acquisition and the Transactions or any claim, litigation,
investigation or proceeding relating to any of the foregoing (a “Proceeding”),
regardless of whether any indemnified person is a party thereto or, whether or
not such Proceedings are brought by you, your equity holders, subsidiaries,
creditors or any other person, and to reimburse each indemnified person within
30 days of a written demand (together with backup documentation supporting such
reimbursement request) for any reasonable and documented legal or other
out-of-pocket expenses incurred in connection with investigating or defending
any of the foregoing by one counsel to such indemnified persons, taken as a
whole, and, if reasonably necessary, of one local counsel in any relevant
material jurisdiction to all such persons, taken as a whole (and, in the case of
an actual or perceived conflict of interest where the indemnified person
affected by such conflict informs you of such conflict and thereafter, after
receipt of your consent (which consent shall not be unreasonably withheld or
delayed), retains its own counsel, of another firm of counsel (or if applicable
one local counsel in any relevant material jurisdiction) for such affected
indemnified person); provided that the foregoing indemnity will not, as to any
indemnified person, apply to losses, claims, damages, liabilities or related
expenses to the extent they are found by a final, nonappealable judgment of a
court of competent jurisdiction to arise from (i) the willful misconduct, bad
faith or gross negligence of, or material breach of this Backstopped Facilities
Commitment Letter, the Fee Letters or the Loan Documents by, such indemnified
person or its affiliates, directors, officers or employees (collectively, the
“Related Parties”) or (ii) disputes solely among indemnified persons (other than
as a Lead Arranger of or an agent under a Backstopped Facility acting in its
capacity as such) and/or the Related Parties and not arising out of any act or
omission of the Parent Borrower, the Seller, the Target or any of your or the
Seller’s subsidiaries and (b) regardless of whether the Closing Date occurs, to
reimburse each Commitment Party and its affiliates within 30 days of written
demand for all reasonable and documented out-of-pocket expenses that have been
invoiced (including due diligence expenses, applicable syndication expenses,
travel expenses, and limited, in the case of legal fees and expenses, to the
reasonable fees, charges and disbursements of one counsel to the Commitment
Parties, taken as a whole, and, if reasonably necessary, of one local counsel in
any relevant material jurisdiction to all such persons, taken as a whole)
incurred in connection with each of the Backstopped Facilities and any related
documentation (including this Backstopped Facilities Commitment Letter and the
Loan Documents). It is further agreed that each Commitment Party shall only have
liability to you (as opposed to any other person) and that each Commitment Party
shall be liable solely in respect of its own commitment to the Backstopped
Facilities on a several, and not joint, basis with any other Commitment Parties.
No indemnified person or any other party hereto shall be liable for any damages
arising from the use by others of Information or other materials obtained
through electronic, telecommunications or other information transmission
systems, except to the extent any such damages are found by a final,
nonappealable judgment of a court of competent jurisdiction to arise from the
gross negligence, bad faith or willful misconduct of, or material breach of this
Backstopped Facilities Commitment Letter, the Fee Letters or the Loan Documents
by, such indemnified person (or any of its Related Parties). None of the
indemnified persons or their affiliates, or you or any of your subsidiaries, or
the respective directors, officers, employees, advisors, and agents of the
foregoing shall be liable for any indirect, special, punitive or consequential
damages in connection with this Backstopped Facilities Commitment Letter, the
Fee Letters, the Backstopped Facilities or the transactions contemplated hereby;

6

--------------------------------------------------------------------------------

 

provided that nothing contained in this sentence shall limit your indemnity
obligations to the extent set forth in this Section 7. You shall not be liable
for any settlement of any Proceeding effected without your consent (which
consent shall not be unreasonably withheld or delayed), but if settled with your
written consent, or if there is a final judgment against an indemnified person
in any such Proceeding, you agree to indemnify and hold harmless each
indemnified person in the manner set forth above in this Section 7. You shall
not, without the prior written consent of the affected indemnified person (which
consent shall not be unreasonably withheld or delayed), effect any settlement of
any pending or threatened Proceeding against such indemnified person in respect
of which indemnity has been sought hereunder by such indemnified person unless
such settlement (i) includes an unconditional release of such indemnified person
from all liability or claims that are the subject matter of such Proceeding and
(ii) does not include any statement as to any admission of fault.
Notwithstanding the foregoing, each indemnified person shall be obligated to
refund and return any and all amounts paid by you under this paragraph to such
indemnified person for any such fees, expenses or damages to the extent such
indemnified person is not entitled to payment of such amounts in accordance with
the terms hereof.
8.
Sharing of Information, Absence of Fiduciary Relationship, Affiliate Activities

You acknowledge that each Commitment Party (or an affiliate) is a full service
securities firm and such person may from time to time effect transactions, for
its own or its affiliates’ account or the account of customers, and hold
positions in loans, securities or options on loans or securities of you, the
Seller, the Target, your or their respective affiliates and of other companies
that may be the subject of the transactions contemplated by this Backstopped
Facilities Commitment Letter. In addition, each Commitment Party and its
affiliates will not use confidential information obtained from you or your
affiliates or on your or their behalf by virtue of the transactions contemplated
hereby in connection with the performance by such Commitment Party and its
affiliates of services for other companies or persons and the Commitment Party
and its affiliates will not furnish any such information to any of their other
customers. You also acknowledge that the Commitment Parties and their respective
affiliates have no obligation to use in connection with the transactions
contemplated hereby, or to furnish to you, confidential information obtained
from other companies or persons.
You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you and the Commitment Parties is intended to be or has
been created in respect of any of the transactions contemplated by this
Backstopped Facilities Commitment Letter, irrespective of whether the Commitment
Parties have advised or are advising you on other matters, (b) the Commitment
Parties, on the one hand, and you, on the other hand, have an arm's length
business relationship that does not directly or indirectly give rise to, nor do
you rely on, any fiduciary duty to you or your subsidiaries on the part of the
Commitment Parties, (c) you are capable of evaluating and understanding, and you
understand and accept, the terms, risks and conditions of the transactions
contemplated by this Backstopped Facilities Commitment Letter, (d) you have been
advised that the Commitment Parties are engaged in a broad range of transactions
that may involve interests that differ from your interests and that the
Commitment Parties have no obligation to disclose such interests and
transactions to you, (e) you have consulted your own legal, accounting,
regulatory and tax advisors to the extent you have deemed appropriate, (f) each
Commitment Party has been, is, and will be acting solely as a principal and,
except as otherwise expressly agreed in writing by it and the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for you, any of your subsidiaries or any other person or entity and (g) none of
the Commitment Parties has any obligation to you or your subsidiaries with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein or in any other express writing executed and
delivered by such Commitment Party and you or any such affiliate.

7

--------------------------------------------------------------------------------

 

9.
Confidentiality

This Backstopped Facilities Commitment Letter is delivered to you on the
understanding that neither this Backstopped Facilities Commitment Letter nor the
Fee Letters nor any of their terms or substance shall be disclosed by you,
directly or indirectly, to any other person except (a) on a confidential basis,
you and your officers, directors, employees, affiliates, members, partners,
stockholders, attorneys, accountants, agents and advisors and those of the
Target and the Seller and the Target and the Seller themselves (provided that,
any disclosure of the Fee Letters or their terms or substance to the Target or
the Seller’s officers, directors, employees, affiliates, members, partners,
stockholders, attorneys, accountants, independent auditors, agents or other
advisors shall be redacted in respect of the amount of fees set forth therein,
unless the Commitment Parties otherwise consent, which consent shall not be
unreasonably withheld or delayed), (b) in any legal, judicial, administrative
proceeding, compulsory legal process or as otherwise required by applicable law
or regulation or as requested by a governmental authority (in which case you
agree, to the extent permitted by law, to inform us promptly in advance
thereof), (c) to the extent reasonably necessary or advisable in connection with
the exercise of any remedy or enforcement of any right under this Backstopped
Facilities Commitment Letter and/or the Fee Letters, (d) this Backstopped
Facilities Commitment Letter, including the existence and contents hereof (but
not the Fee Letters or the contents thereof other than the existence thereof and
the contents thereof as part of projections, pro forma information and a generic
disclosure of aggregate sources and uses to the extent customary in marketing
materials, other required filings and in connection with the marketing and sale
of the Senior Unsecured Notes and the TLB/Bridge Facilities) may be disclosed
(i) in any syndication or other marketing material in connection with the
Backstopped Facilities and (ii) in any proxy statement or similar public filing
related to the Acquisition or in connection with any public filing requirement
or request or requirement to disclose to any “works council” of similar
authority, (e) to potential Additional Initial Lenders and their officers,
directors, employees, affiliates, members, partners, stockholders, attorneys,
accountants, agents and advisors on a confidential basis and (f) the Loan
Documents may be disclosed to potential Lenders and to any rating agency in
connection with the Acquisition and the Backstopped Facilities; provided that
the foregoing restrictions shall cease to apply in respect to the existence and
contents of this Backstopped Facilities Commitment Letter (but not in respect of
the Fee Letters and their terms and substance) after this Backstopped Facilities
Commitment Letter has been accepted by you.
The Commitment Parties and their Related Parties shall use all information
received by them in connection with the Acquisition and the related transactions
solely for the purposes of providing the services that are the subject of this
Backstopped Facilities Commitment Letter and shall treat confidentially all such
information and the terms and contents of this Backstopped Facilities Commitment
Letter and the Fee Letters; provided, however, that nothing herein shall prevent
any Commitment Party from disclosing any such information (a) to rating
agencies, (b) to any Lenders or participants or prospective Lenders or
participants, (c) in any legal, judicial, administrative proceeding or
compulsory legal process or as otherwise required by applicable law or
regulations (in which case such Commitment Party shall promptly notify you, in
advance, to the extent permitted by law), (d) upon the request or demand of any
regulatory authority having jurisdiction over such Commitment Party or its
affiliates (in which case the Commitment Parties shall, except with respect to
any audit or examination conducted by any governmental bank authority exercising
examination or regulatory authority, promptly notify you (when practicable, in
advance) to the extent permitted by law), (e) to the employees, legal counsel,
independent auditors, professionals and other experts or agents of such
Commitment Party (collectively, “Representatives”) on a reasonable
“need-to-know” basis and who are informed of the confidential nature of such
information and are or have been advised of their obligation to keep information
of this type confidential, (f) to any of its respective affiliates (provided
that any such affiliate is advised of its obligation to retain such information
as confidential, and such Commitment Party shall be responsible for its
affiliates’ compliance with this paragraph) solely in connection with the
Acquisition and any related

8

--------------------------------------------------------------------------------

 

transactions, (g) to the extent any such information is or becomes publicly
available other than by reason of disclosure by such Commitment Party, its
affiliates or Representatives in breach of this Backstopped Facilities
Commitment Letter and (h) to the extent applicable, for purposes of establishing
a “due diligence” defense; provided that the disclosure of any such information
to any Lenders or prospective Lenders or participants or prospective
participants referred to above shall be made subject to the acknowledgment and
acceptance by such Lender or prospective Lender or participant or prospective
participant that such information is being disseminated on a confidential basis
(on substantially the terms set forth in this paragraph or as is otherwise
reasonably acceptable to you and each Commitment Party including, without
limitation, as set forth in any confidential information memorandum or other
marketing materials) in accordance with the standard syndication processes of
such Commitment Party or customary market standards for dissemination of such
type of information, which shall in any event require “click through” or other
affirmative action on the part of the recipient to access such confidential
information. Notwithstanding anything in this Section 9 to the contrary, to the
extent any legal counsel, independent auditors, professionals and other experts
or agents of a Commitment Party receives any information in connection with the
Acquisition and the related transactions from a Commitment Party, such legal
counsel, independent auditors, professionals and other experts or agents shall
sign an undertaking that they will treat such information as confidential
(subject to certain customary exceptions) unless there are established and
enforceable codes of professional conduct governing the confidential treatment
of such information so received. The provisions of this paragraph shall
automatically terminate on June 14, 2015.
10.
Miscellaneous

This Backstopped Facilities Commitment Letter shall not be assignable by you
without the prior written consent of each Commitment Party (and any purported
assignment without such consent shall be null and void), is intended to be
solely for the benefit of the parties hereto and the indemnified persons and is
not intended to and does not confer any benefits upon, or create any rights in
favor of, any person other than the parties hereto and the indemnified persons
to the extent expressly set forth herein. The Commitment Parties reserve the
right to employ the services of their affiliates in providing services
contemplated hereby and to allocate, in whole or in part, to their affiliates
certain fees payable to the Commitment Parties in such manner as the Commitment
Parties and their affiliates may agree in their sole discretion. This
Backstopped Facilities Commitment Letter may not be amended or waived except by
an instrument in writing signed by you and each Commitment Party. This
Backstopped Facilities Commitment Letter may be executed in any number of
counterparts, each of which shall be an original, and all of which, when taken
together, shall constitute one agreement. Delivery of an executed signature page
of this Backstopped Facilities Commitment Letter by facsimile or electronic
transmission (e.g., “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart hereof. This Backstopped Facilities Commitment Letter and
the Fee Letters are the only agreements that have been entered into among us and
you with respect to the Backstopped Facilities and set forth the entire
understanding of the parties with respect thereto. This Backstopped Facilities
Commitment Letter, and any claim, controversy or dispute arising under or
related to this Backstopped Facilities Commitment Letter, whether in tort,
contract (at law or in equity) or otherwise, shall be governed by, and construed
and interpreted in accordance with, the laws of the State of New York without
regard to conflict of law principles that would result in the application of any
law other than the law of the State of New York; provided, that, notwithstanding
the preceding sentence and the governing law provisions of this Backstopped
Facilities Commitment Letter and the Fee Letters, it is understood and agreed
that the determination of whether the Acquisition has been consummated in
accordance with the terms of the Acquisition Agreement and, in any case, claims
or disputes arising out of any such interpretation or determination or any
aspect thereof, in each case, shall be governed by, and construed and
interpreted in accordance with, the laws of The Netherlands regardless of the
laws that might otherwise govern under applicable principles of conflicts of
laws thereof.

9

--------------------------------------------------------------------------------

 

Each of the parties hereto agrees that this Backstopped Facilities Commitment
Letter is a binding and enforceable agreement with respect to the subject matter
herein, including the obligation to finalize and enter into the Loan Documents
in a form substantially set forth on Exhibit B and otherwise in good faith in a
manner consistent with this Backstopped Facilities Commitment Letter, it being
understood and agreed that the commitments provided hereunder are subject only
to those applicable conditions set forth in the Senior Secured Credit Agreement.


You and we hereby irrevocably and unconditionally submit to the exclusive
jurisdiction of any state or Federal court sitting in the Borough of Manhattan
in the City of New York over any suit, action or proceeding arising out of or
relating to the Transactions or the other transactions contemplated hereby, this
Backstopped Facilities Commitment Letter or the Fee Letters or the performance
of services hereunder or thereunder; provided, that with respect to any suit,
action or proceeding arising out of or relating to the Acquisition Agreement or
the transactions contemplated hereby and which do not involve claims against us,
the Lenders or our or their affiliates, this sentence shall not override any
jurisdiction provision set forth in the Acquisition Agreement. You and we agree
that service of any process, summons, notice or document by registered mail
addressed to you or us at our respective addresses set forth herein above shall
be effective service of process for any suit, action or proceeding brought in
any such court. You and we hereby irrevocably and unconditionally waive any
objection to the laying of venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding has
been brought in any inconvenient forum. You and we hereby irrevocably agree to
waive trial by jury in any suit, action, proceeding, claim or counterclaim
brought by or on behalf of any party related to or arising out of the
Transactions, this Backstopped Facilities Commitment Letter or the Fee Letters
or the performance of services hereunder or thereunder.


Each of the Commitment Parties hereby notifies you that, pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law on October 26, 2001) (the “PATRIOT Act”), it is required to obtain, verify
and record information that identifies the Parent Borrower and each Guarantor,
which information includes names, addresses, tax identification numbers and
other information that will allow such Lender to identify the Parent Borrower
and each Guarantor in accordance with the PATRIOT Act. This notice is given in
accordance with the requirements of the PATRIOT Act and is effective for the
Commitment Parties and each Lender.
The indemnification, expense reimbursement, jurisdiction, syndication (including
the information provisions as they relate to syndication) and confidentiality
provisions contained herein shall remain in full force and effect regardless of
whether the Loan Documents shall be executed and delivered and notwithstanding
the termination of this Backstopped Facilities Commitment Letter or the
commitments hereunder; provided that your obligations under this Backstopped
Facilities Commitment Letter (other than your obligations with respect to (a)
assistance to be provided in connection with the syndication thereof which shall
survive only until the expiration of the Syndication Period, (b) confidentiality
of the Fee Letters and the contents thereof and (c) the second paragraph of
Section 8) shall automatically terminate and be superseded by the provisions of
the Loan Documents upon the execution and delivery thereof by the parties
thereto, and you shall automatically be released from all liability in
connection therewith at such time.
If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Backstopped Facilities Commitment Letter and the
Fee Letters by returning to us executed counterparts of this Backstopped
Facilities Commitment Letter and the Fee Letters not later than 11:59 p.m., New
York City time, on October 5, 2013. This offer will automatically expire at such
time if we have not received such executed counterparts in accordance with the
preceding sentence. In the event that the execution and delivery of the Senior
Secured Credit Agreement by the Parent Borrower and the Initial Lenders does not
occur on or before the Expiration Date, then this Backstopped Facilities
Commitment

10

--------------------------------------------------------------------------------

 

Letter and the commitments hereunder shall automatically terminate unless we
shall, in our discretion, agree to an extension; provided that the termination
of any commitment pursuant to this sentence does not prejudice your or our
rights and remedies in respect of any breach of this Backstopped Facilities
Commitment Letter. “Expiration Date” means the earliest of (a) the date that is
six months after the date hereof, (b) the date of the closing of the Acquisition
without the use of the Term Loan B Facility and (c) your termination, or the due
and valid termination by the Seller or the Target, of the Acquisition Agreement.


[Signature pages to follow]

11

--------------------------------------------------------------------------------






We are pleased to have been given the opportunity to assist you in connection
with this important financing.
Very truly yours,
JPMORGAN CHASE BANK, N.A.
By:
/s/ Gregory T. Martin
Name: Gregory T. Martin
Title: Vice President





J.P. MORGAN SECURITIES LLC
By:
/s/ Jennifer Bishop
Name: Jennifer Bishop
Title: Managing Director






Backstopped Commitment Letter Signature Page

--------------------------------------------------------------------------------






BANK OF MONTREAL
By:
/s/ Eric A. Schubert
Name: Eric A. Schubert
Title: Managing Director




Backstopped Commitment Letter Signature Page

--------------------------------------------------------------------------------










Accepted and agreed to as of the date first written above:
DARLING INTERNATIONAL INC.


 
By:
/s/ Brad Phillips
 
Name: Brad Phillips
 
Title: VP - Treasurer
 






Backstopped Commitment Letter Signature Page